 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9
10   RONNIE MONEY COLEMAN,                                        Case No. 3:19-cv-00172-RCJ-WGC
11                    Petitioner,                               ORDER GRANTING RESPONDENTS’
                                                                 MOTION FOR ENLARGEMENT OF
12   vs.                                                       TIME TO RESPOND TO PETITION FOR
                                                                WRIT OF HABEAS CORPUS (THIRD
13   WILLIAM GITTERE, et al.,                                        REQUEST) (ECF NO. 47)
14                    Respondents.
15            Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   and Gerri Lynn Hardcastle, Deputy Attorney General, move this Court for a one (1) day enlargement of

17   time, or up to and including Friday, May 7, 2021, to file and serve their response to the second amended

18   petition for writ of habeas corpus of Petitioner, Ronnie Money Coleman (Coleman).

19            This motion is based on the provisions of Rule 6(b) of the Federal Rules of Civil Procedure and

20   the attached Declaration of Counsel, as well as all other pleadings and materials on file herein.

21            This is Respondents’ third request for an enlargement of time to respond to Coleman’s second

22   amended petition. Respondents make this motion in good faith and not for the purpose of unnecessary

23   delay.

24   ORDER
     IT IS SO ORDERED this 7th day of May, 2021.
25

26

27                                                        ROBERT C. JONES, District Judge
28

                                                         -1-
